Hammond, J.
The question is whether the evidence warranted the verdict against Weed.
*100It appears that he was engaged in superintending the demolition of a boiler house. This was a brick building running east and west, twenty-eight feet long, twenty-two feet wide, with brick sides and end walls, and an arched brick roof supported by a brick wall running lengthwise through the building from the ground up to the arch. The thickness of the outside walls was twelve inches and of the centre wall eight inches. The arch roof was eight inches thick, being composed of two layers of brick, set edgewise in cement. Iron stay rods, two or three feet apart, ran crosswise of the building, through the side and centre walls, their ends projecting through the side walls and through a strip of iron upon the outside of the building, to which iron the rods were .firmly held by nuts. The southeast corner of the building was supported by a brick pier, there being two doors next to the pier, one on the south side and one on the east side of the building.
On the morning of the accident the plaintiffs with several other men were set to work by Weed to demolish the building. The plaintiffs first knocked out a portion of the west end and then, by Weed’s orders, went upon the northerly half of the adjoining part of the roof and began to break that in by hammers, working easterly. While doing this they stood upon the roof, and the bricks, as they were knocked off, fell inside the building. They continued this work several hours until twelve o’clock, when they stopped one half hour for dinner. Upon the easterly end of the building similar work was being done by some of the other men. Only a few feet of the roof, however, had been removed at either end when all the workmen stopped for dinner.
While the men were engaged in this work the defendant Weed, as was his custom, left the premises a few minutes before twelve to go to dinner, and returned in an hour. While he was gone the accident occurred. The plaintiffs’ evidence tended to show that at half past twelve the men all resumed work at their respective places. Shortly after resuming, three of the men at work at the easterly end came to the conclusion that there was a more expeditious method of demolishing the structure than that adopted by Weed. Whereupon they looked around and finally found “ somewhere on the grounds ” a heavy iron pipe about fifteen feet long, and using this as a battering ram against *101the pier at the southeast corner of the building speedily demonstrated the accuracy of their theory. The pier being knocked away, down came the whole building in a heap, and the plaintiffs were hurt.
We think that there was no evidence of negligence on the part of Weed. It is plain that the accident was not due to any fault in the plan of demolition adopted by Weed, but to the action of the fellow servants of the plaintiffs in departing from that plan. He had the right to assume that during the short time in which the work would go on in his absence the general directions which he had given would be followed; and we do not think that his failure to anticipate so ambitious and unusual an attempt on the part of his workrpen to facilitate the work and shorten the job can be regarded as negligence. Whatever negligence there was, was that of the fellow servants of the plaintiffs.

Exceptions sustained.